DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s Amendment, filed 5/25/21, has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ronald Jones on 5/28/2021.The application has been amended as follows: 
In the Claims: 
In claim 1, line 5, before “or more stabilizers”, the following was deleted “one” and the following was inserted -- two --. 
In claim 1, line 8, before “the casing”, the following was deleted “against” and the following was inserted -- contacting --. 

In claim 9, line 5, before “or more stabilizers”, the following was deleted “one” and the following was inserted -- two --. 
In claim 9, line 8, before “the casing”, the following was deleted “against” and the following was inserted -- contacting --. 
In claim 11, line 1, after “claim 9, wherein the”, the following was deleted “one” and the following was inserted -- two --. 
Allowable Subject Matter
Claims 1, 3-5, 8-12, and 15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/1/2021